Dear Mr. Grant:
On Behalf of the Jefferson Parish School Board (Board) you have requested the opinion of this office on the applicability of the Public Bid Law to the award of maintenance service contracts.
In connection with your request you have furnished us with the Policy and Procedures Manual of the Maintenance Department of the Board relating to the administration of maintenance service contracts.
While the Board is subject to the Louisiana Public Bid Law, La.R.S.38:2211-2296, when contracting for public works or the purchase of materials and supplies, our courts have held that contracts for services are not subject to the requirements of that statute.  Lafourche ParishWater District No. 1 v. Carl Heck Engineers, Inc. (La.App. 1st Cir. 1977)346 So.2d 769; BFI, Inc. v. City of Monroe (La.App. 2d Cir. 1985)465 So.2d 882.
While we are not aware of any other statute which would prescribe a method for award of such contracts for services, regardless of contract price, it is prudent that the Board has established procedures for award of contracts over $15,000.  A request for proposals process would be a valid means of selecting a contractor, giving weight to relevant factors in addition to price.
It is possible that much of the work which is undertaken through the Board's "maintenance service contracts" would be considered as "public work" as defined in La.R.S. 38:2211A(11).  That definition describes "public work" as "the erection, construction, alteration, improvement, or repair of any public facility or immovable property owned, used, or leased by a public entity."
This is not likely a problem since the threshold at which public bids are required for public works is $100,000.  Below that amount, no procedures are prescribed in state law.
Based on the above, we see no problem with the Boards policy and procedures for maintenance service contracts.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: _____________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/dam
Date Released: August 21, 2002